Citation Nr: 0913841	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for radiation exposure residuals.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for asbestos exposure residuals.  

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for hepatitis B residuals.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for left heel spur residuals.  

5.  Entitlement to service connection for a chronic lung 
disorder to include granulomatous disease.  

6.  Entitlement to service connection for a chronic skin 
disorder.  

7.  Entitlement to an increased disability evaluation for the 
Veteran's hypertension, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1964 to February 
1968 and from February 1975 to January 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for radiation exposure residuals, asbestos 
exposure residuals, hepatitis B residuals, and a foot 
disorder; denied service connection for a lung disorder to 
include lung granulomas and a skin disorder of the back and 
the feet; and denied an increased evaluation for the 
Veteran's hypertension.  In September 2007, the RO increased 
the evaluation for the Veteran's hypertension from 
noncompensable to 10 percent disabling and effectuated the 
award as of April 21, 2004.  In February 2009, the Veteran 
was afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  

The Board notes that service connection was previously denied 
for left heel spur residuals.  The RO framed the issue as 
whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a foot disorder.  The Board finds that the issue is more 
properly framed as whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for left heel spur residuals.  The Board 
is required to consider the question of whether new and 
material evidence has been received to reopen the Veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for hepatitis B residuals and left heel 
spur residuals; service connection for both a chronic lung 
disorder to include granulomatous disease and a chronic skin 
disorder; and an increased evaluation for the Veteran's 
hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  

At the February 2009 videoconference hearing, the Veteran 
testified that he had been wounded in the back and the arm 
while in the Republic of Vietnam.  The Veteran's service 
personnel records indicate that he was awarded the Purple 
Heart.  The accredited representative advanced further at the 
hearing that service connection was warranted for a chronic 
toenail disorder.  The Veteran's testimony and the accredited 
representative's statements may be reasonably construed as 
claims of entitlement to service connection for chronic back 
shell fragment wound residuals, chronic arm gunshot wound 
residuals, and a chronic toenail disorder.  It appears that 
the RO has not had an opportunity to act upon the claims.  
Therefore, the issues are referred to the RO for action as 
may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  In September 1991, the RO denied service connection for 
radiation exposure residuals as the claimed disorder was not 
shown.  The Veteran was informed in writing of the adverse 
decision and his appellant rights in September 1991.  The 
Veteran did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the September 1991 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  

3.  In September 1991, the RO denied service connection for 
asbestos exposure residuals as the claimed disorder was not 
shown.  The Veteran was informed in writing of the adverse 
decision and his appellant rights in September 1991.  The 
Veteran did not submit a notice of disagreement with the 
decision.  

4.  The documentation submitted since the September 1991 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The September 1991 RO decision denying service connection 
for radiation exposure residuals is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for radiation exposure 
residuals has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

2.  The September 1991 RO decision denying service connection 
for asbestos exposure residuals is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for asbestos exposure 
residuals has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's applications to reopen his claims of 
entitlement to service connection for radiation exposure 
residuals and asbestos exposure residuals, the Board observes 
that the RO issued VCAA notices to the Veteran in January 
2005, March 2006, October 2007, and November 2007 which 
informed him of the evidence needed to support an application 
to reopen a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his applications.  The January 2005 and 
March 2006 VCAA notices were issued prior to the July 2006 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the Veteran's applications.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Applications to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Radiation Exposure Residuals

1.  Prior RO Decision

In September 1991, the RO denied service connection for 
radiation exposure residuals as the claimed disorder was not 
shown.  The Veteran was informed in writing of the adverse 
decision and his appellant rights in September 1991.  The 
Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its September 1991 
decision may be briefly summarized.  The Veteran's service 
treatment records make no reference to chronic radiation 
exposure residuals.  The Veteran's service personnel records 
indicate that he served a nuclear welder.  A Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
relates that the Veteran was exposed to ionizing radiation on 
several occasions while performing his duties aboard the 
U.S.S. Gilmore, the U.S.S. Hunley, and the U.S.S. Sperry.  
The report of an August 1991 VA examination for compensation 
purposes states that the Veteran presented a history of 
exposure to nuclear power plants and annual monitoring.  He 
was diagnosed with "no residuals ... radiation exposure."  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1991 RO decision 
denying service connection for radiation exposure residuals 
consists of photocopies of the Veteran's service treatment 
and personnel records; VA examination and clinical 
documentation; private clinical documentation; photographs of 
the Veteran; the transcript of the February 2009 
videoconference hearing before the undersigned Veterans Law 
Judge; and written statements from the Veteran's supervisor 
and the Veteran.  In his October 2004 application to reopen 
his claim of entitlement to service connection, the Veteran 
advanced that he had been exposed to ionizing radiation 
during active service and sustained recurrent skin cancer as 
the result of such exposure.  The report of an August 2005 VA 
examination for compensation purposes notes the Veteran's 
inservice history of ionizing radiation exposure and 
recurrent skin cancer.  The VA examiner commented that "the 
Veteran's skin cancers developed from ultraviolet radiation 
(sun) and genetic history in combination while in service and 
not ionizing radiation."  At the February 2009 
videoconference hearing before the undersigned Veterans Law 
Judge, the Veteran reiterated that he believed that his 
service-connected skin cancers were the result of his 
inservice ionizing radiation exposure.  

In reviewing the additional documentation received into the 
record since the September 1991 rating decision, the Board 
observes that it is essentially cumulative in nature.  The 
Veteran's service medical and personnel records were 
previously considered by the RO in reaching its prior 
decision.  The VA examination and clinical documentation does 
not reflect that the Veteran has been found to exhibit any 
chronic ionizing radiation exposure residuals.  The Veteran's 
testimony and written statements essentially reiterate his 
prior contention that he had been exposed to ionizing 
radiation during active service and subsequently experienced 
skin cancers and other chronic disabilities as a result.  The 
Board notes that service connection has been established for 
squamous cell carcinoma of the lip and basal cell carcinoma 
of the chest secondary to the Veteran's service-connected 
actinic keratosis.  

Service connection was previously denied for radiation 
exposure residuals as there was no objective evidence of any 
chronic disability associated with the Veteran's verified 
inservice ionizing radiation exposure.  The additional 
documentation does not contain any objective evidence of the 
onset of such disability.  It does not raise a reasonable 
possibility of substantiating the Veteran's claim whether 
considered alone or in conjunction with the evidence 
previously of record.  In light of the foregoing, the Board 
finds that new and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service 
connection for radiation exposure residuals.  

B.  Asbestos Exposure Residuals

1.  Prior RO Decision

In September 1991, the RO denied service connection for 
asbestos exposure residuals as the claimed disorder was not 
shown.  The Veteran was informed in writing of the adverse 
decision and his appellant rights in September 1991.  The 
Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its September 1991 
decision may be briefly summarized.  The Veteran's service 
personnel and treatment records reflect that he served as a 
naval nuclear welder and performed duties which required the 
removal and/or installation of asbestos materials.  The 
Veteran service treatment records do not reflect that he was 
diagnosed with or otherwise exhibited chronic asbestos 
exposure residuals on repeated evaluation.  

2.  New and Material Evidence

The evidence submitted since the September 1991 RO decision 
denying service connection for asbestos exposure residuals 
consists of photocopies of the Veteran's service treatment 
and personnel records; VA examination and clinical 
documentation; private clinical documentation; photographs of 
the Veteran; the transcript of the February 2009 
videoconference hearing before the undersigned Veterans Law 
Judge; and written statements from the Veteran's supervisor 
and the Veteran.  In his October 2004 application to reopen 
his claim of entitlement to service connection, the Veteran 
advanced that he had been exposed to asbestos during active 
service.  The report of an August 2005 VA examination for 
compensation purposes notes the Veteran's inservice asbestos 
exposure.  The Veteran was found to exhibit "no evidence of 
lung disease at this time."  At the February 2009 
videoconference hearing before the undersigned Veterans Law 
Judge, the Veteran reiterated that he had been exposed to 
asbestos during active service.  He acknowledged that he had 
not been diagnosed with asbestosis or any other chronic 
asbestos exposure residuals.  

In reviewing the additional documentation received into the 
record since the September 1991 rating decision, the Board 
observes that it is essentially cumulative in nature.  The 
Veteran's service medical and personnel records were 
previously considered by the RO in reaching its prior 
decision.  The VA examination and clinical documentation does 
not reflect that the Veteran has been found to exhibit any 
chronic asbestos exposure residuals.  The Veteran's testimony 
and written statements essentially reiterate his prior 
contention that he had been exposed to asbestos during active 
service.  

The Board notes that service connection was previously denied 
as there was no objective evidence of any chronic asbestos 
exposure residuals.  The additional documentation does not 
advance any evidence of the onset of such disability.  It 
does not raise a reasonable possibility of substantiating the 
Veteran's claim whether considered alone or in conjunction 
with the evidence previously of record.  In light of the 
foregoing, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim of 
entitlement to service connection for asbestos exposure 
residuals.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for radiation exposure residuals is 
denied.  

The Veteran's application to reopen his claim of entitlement 
to service connection for asbestos exposure residuals is 
denied.  




REMAND

The Veteran advances that new and material evidence has been 
received to reopen his claims of entitlement to service 
connection for hepatitis b residuals and left heel spur 
residuals and service connection is warranted for a chronic 
lung disorder to include calcified granulomas and a chronic 
skin disorder to include folliculitis as the claimed 
disabilities were initially manifested during active service.  
The Veteran contends further that his chronic hypertension 
has increased in severity and warrants assignment of an 
evaluation in excess of 10 percent.  

The Veteran's service treatment records reflect that he was 
diagnosed with hepatitis B in October 1983.  A February 1988 
naval treatment record notes that the Veteran was "HBs Ag - 
nonreactive; HBc Ab - reactive; and not infectious."  In his 
October 2004 application to reopen his claim of entitlement 
to service connection for hepatitis B residuals, the Veteran 
advanced that he exhibited chronic hepatitis B symptoms 
including chronic fatigue and heavy sweating.  The Veteran 
has not been afforded a recent VA examination for 
compensation purposes to determine whether he currently 
exhibits chronic hepatitis B residuals.  

A December 1989 naval treatment record states that the 
Veteran complained of left heel pain of seven months' 
duration.  A February 1990 naval treatment record notes that 
the Veteran complained of heel pain of eight months' 
duration.  Contemporaneous X-ray studies revealed a left 
inferior os calcis spur.  The Veteran was diagnosed with heel 
spur syndrome.  At the hearing on appeal, the Veteran 
testified that he used a cushioned left shoe insert due to 
his left heel pain.  The Veteran has not been afforded a 
recent VA examination for compensation purposes to determine 
whether he currently exhibits a chronic left heel spur.  

The clinical documentation of record is in apparent conflict 
as to whether the Veteran has a chronic lung disorder.  An 
August 1984 naval chest X-ray study revealed calcified 
granulomas in both upper lung fields.  A September 1985 naval 
chest X-ray study revealed "evidence of calcified 
granulomatous disease."  A September 1986 naval chest X-ray 
study revealed "evidence of old granulomatous disease."  An 
August 2005 VA chest X-ray study was revealed findings 
consistent with a "normal chest."  At the February 2009 
videoconference hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he had "dormant" 
bilateral lung granulomas.  

The Veteran's service treatment records reflect that he was 
treated several skin disorders to include rashes, a groin 
rash, milaria, scabies, venereal warts, a right axilla skin 
tag, a left neck nevi, and multiple erythematous papular 
lesions.  A July 2004 VA treatment record states that the 
Veteran was diagnosed with not otherwise specified 
dermatitis.  In his October 2004 claim for service 
connection, the Veteran advanced that warm weather 
exacerbated his chronic skin disabilities.  A January 2009 VA 
treatment record states that the Veteran presented a history 
of chronic folliculitis.  He clarified that "he picked it up 
in SE Asia in the Air Force."  The Veteran was diagnosed 
with chronic recurrent folliculitis.  At the February 2009 
videoconference hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he had initially manifested 
a chronic skin disorder while in the Republic of Vietnam.  
The Board notes that the report of the August 2005 VA 
dermatological examination for compensation purposes is 
confined to findings as to the Veteran's skin cancers and 
does not address his non-cancerous skin disabilities.  

At the February 2009 hearing on appeal, the Veteran testified 
that his hypertension had increased in severity and his 
treating VA physicians had increased the dosages of his three 
prescribed antihypertensive medications.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that further evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) and the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
hepatitis B residuals, chronic left heel 
disability, chronic bilateral lung 
disorder, and his chronic skin 
disabilities and all treatment of his 
service-connected hypertension after 
August 2007 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after August 2007, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of the Veteran's chronic hepatitis B 
residuals, left heel disability, chronic 
lung disorder, and chronic skin 
disabilities, if any, and his 
service-connected hypertension.  All 
indicated tests and studies, including 
left heel and chest X-ray studies, should 
be accomplished and the findings then 
reported in detail.  The examiner or 
examiners should expressly state whether 
the Veteran exhibits (1) chronic 
hepatitis B residuals; (2) a chronic left 
heel disorder; and (3) chronic 
granulomatous disease of the lungs.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hepatitis residuals had their onset 
during active service; are 
etiologically related to the 
Veteran's inservice hepatitis B; or 
otherwise originated during or are 
in any other way causally related to 
active service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left heel disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's inservice left heel spur; 
or otherwise originated during or is 
in any other way causally related to 
active service.  
c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
lung disorder had its onset during 
active service; is etiologically 
related to his inservice 
granulomatous disease; or otherwise 
originated during or is in any other 
way causally related to active 
service.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
skin disorder had its onset during 
active service; is etiologically 
related to his inservice skin 
disabilities and complaints; or 
otherwise originated during or is in 
any other way causally related to 
active service.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

5.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claims of entitlement to service 
connection for both hepatitis B residuals 
and left heel spur residuals; his 
entitlement to service connection for 
both a chronic lung disorder to include 
granulomatous disease, and a chronic skin 
disorder; and an evaluation in excess of 
10 percent for his hypertension.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


